         Case 1:19-cv-02521-SAG Document 498-16 Filed 08/20/21 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND



JUDY JIEN, et al.,

                          Plaintiffs,
                                                      C.A. No. 1:19-cv-02521-SAG
vs.

PERDUE FARMS, INC. et al.,

                          Defendants.


                         DECLARATION OF ELIZABETH H. FRENCH



      I, Elizabeth H. French, pursuant to 28 U.S.C. §1746, declare as follows:

      1. I am an attorney at Simpson Thacher & Bartlett LLP and serve as counsel for Tyson

Foods, Inc. and Keystone Foods, LLC in this action.

      2. I have personal knowledge of the matters stated herein, and, if called upon, I could and

would competently testify thereto.

      3. Attached as Defendants’ Exhibit 1 (DX001) is a true and correct copy of Defendant

Jennie-O Turkey Store, Inc.’s Answers and Objections to Plaintiffs’ First Set of Interrogatories

to All Defendant Processors.

      4. Attached as Defendants’ Exhibit 2 (DX002) is a true and correct copy of a document

produced in this action bearing Bates stamp WMS_000001.

      I declare under penalty of perjury that the foregoing is true and correct.
   Case 1:19-cv-02521-SAG Document 498-16 Filed 08/20/21 Page 2 of 2
                                                                                   2


Executed on August 19, 2021.

                                      /s/ Elizabeth H. French
                                      Elizabeth H. French
                                      SIMPSON THACHER & BARTLETT LLP
                                      900 G Street, N.W.
                                      Washington, DC 20001
                                      Phone: 202-636-5500
                                      Facsimile: 202-636-5502

                                      Attorneys for Defendants Tyson Foods, Inc.
                                      and Keystone Foods, LLC
